FILED
                              NOT FOR PUBLICATION                           JAN 16 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


JOSE ALFREDO LOZANO VAZQUEZ;                      No. 11-71042
OLIVIA REYES ACOLTZI,
                                                  Agency Nos. A075-687-473
               Petitioners,                                   A075-687-474

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted January 15, 2013**

Before:        SILVERMAN, BEA, and NGUYEN, Circuit Judges.

       Jose Alfredo Lozano Vazquez and his wife, Olivia Reyes Acoltzi, natives

and citizens of Mexico, petition for review of the Board of Immigration Appeals’

(“BIA”) order denying their motion to reopen based on ineffective assistance of



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
counsel. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of

discretion the denial of a motion to reopen and review de novo questions of law.

Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny the

petition for review.

      The BIA did not abuse its discretion in denying petitioners’ motion to

reopen where they failed to show that they were prejudiced by their former

counsel’s conduct. See id. at 793-94 (“[P]rejudice results when the performance of

counsel was so inadequate that it may have affected the outcome of the

proceedings.” (emphasis in original) (internal quotation marks omitted)).

      Petitioners’ remaining contentions are unavailing.

      PETITION FOR REVIEW DENIED.




                                         2                                     11-71042